DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 appear to be directed to limitations of a non-positively recited mobile device.  The only positively recited structure appears to be directed to the system for retracting a cheek and securing a mobile device, but not the mobile device itself which would have the readable medium.  It is unclear how the limitations of claims 13-14 further define the structure of the retracting and securing system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghavan et al. (US 2018/0014914).
Raghavan shows a system for retracting a cheek and securing mobile device (Fig. 1), the system comprising: a cheek retractor comprising: a first lip holder (left lip holder); a second lip holder (right lip holder), wherein the first lip holder and the second lip holder are configured to hold a cheek away from a mouth of a user to expose teeth of the user (“cheek retractor”); a bridge connecting the first lip holder and the second lip holder (102/103/104 or alternatively 107); and an attachment for releasably engaging a mobile device holder so that the mobile device holder is adjustably secured to the cheek retractor so that an angle, relative to the cheek retractor, of a mobile phone device held by the mobile device holder may be adjusted (at 102/103 in Fig. 1; used for securing of gadgets such as a camera; Abstract and [0065] in particular; additionally, it is noted that the mobile device and in this claim device holder are not positively recited).  With respect to claim 2, further comprising the mobile device holder ([0065] discusses attachment knob and attachment of gadgets).  With respect to claim 3, wherein the first lip holder includes imaging markers and the second lip holder includes imaging markers (markers is very broad and any marks meet this language, such as those present on the cheek retractors as seen in the figures).  With respect to claim 4, wherein the imaging markers are colored (since they are visible, they must have a color).  With respect to claim 5, wherein the mobile device holder comprises a base configured to receive the mobile device (must have a body/base of some sort in order to hold the gadgets/attachments).  With respect to claim 6, wherein the base is attached to an arm on the mobile device holder (a portion of the body/base could be considered an arm that attaches to the cheek retractor).  With respect to claim 7, wherein the mobile device holder comprises an adjustment mechanism configured to be attached to the attachment on the cheek retractor (102 and the fastening grooves 103 would interface with this adjustment mechanism of the holder).  With respect to claim 8, wherein the adjustment mechanism is on an arm (rejected similarly to claim 6).  With respect to claim 11 and 12, wherein the base is movable such that an angle of the mobile phone device and the teeth of the user is configurable and wherein the base is movable such that a distance between the mobile phone device and the teeth of the user is configurable (fastening grooves 103 would allow movement relative thereto which would place the mobile device at a different angle and distance from the teeth).  With respect to claims 13-14, see 112 rejection above.  Additionally, a mobile device with this type of medium would be capable of being used with Raghavan’s device.
Apparatus claims 16-19 and 20 are rejected similarly to the above as they have the same limitations as in claims 1-2, 5-6, 11-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan.
Raghavan does not explicitly disclose the structure of claims 9-10 and 15 for the holder, however the Office takes official notice that a vertical support mechanism attached to the base, wherein the vertical support mechanism includes a vertically adjustable attachment mechanism configured to attach to the mobile device and prevent vertical movement of the mobile device, and including one or more adjustable stops configured to prevent lateral movement of the mobile phone device are both well known securing means in the art, particularly with regards to securing mobile and camera devices to prevent movement thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772